Citation Nr: 0011491	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with magnetic resonating imaging (MRI) 
evidence of a herniated disc at L4-5. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the claim for a rating in excess of 
20 percent for the low back disorder.  In September 1998, the 
veteran's claims file was transferred to the Roanoke, 
Virginia, VA RO.  In a January 1999 rating decision, a 40 
percent disability rating was assigned for the low back 
disorder, effective March 6, 1995.  Although the increase 
represented a grant of benefits, a decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In her June 1996 claim, the veteran raised the issue of 
entitlement to service connection for scoliosis.  This matter 
is referred to the RO for appropriate action.


REMAND

In a December 1993 rating decision, service connection was 
granted for lumbosacral strain and a 20 percent disability 
rating was assigned under Diagnostic Code 5295 (lumbosacral 
strain), effective June 2, 1993.  In the August 1997 rating 
decision, service connection was granted for MRI evidence of 
a herniated disc at L4-5, and the low back disorder was rated 
as 20 percent disabling under Diagnostic Codes 5293 
(intervertebral disc syndrome) and Diagnostic Code 5295.  In 
the January 1999 rating decision, a 40 percent disability 
rating was assigned for the low back disorder, effective 
March 6, 1995, under Diagnostic Codes 5292 (limitation of 
motion of the lumbar spine), 5293, and 5295.  A 40 percent 
evaluation is the maximum rating under Diagnostic Codes 5292 
and 5295.

If a disability is rated under a code based on limitation of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  An additional 
evaluation for functional loss due to pain is not authorized 
when the veteran is receiving the maximum evaluation under 
the pertinent diagnostic code.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).  However, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must be considered when the veteran is 
receiving less that the maximum schedular rating under 
Diagnostic Code 5293, but receiving at or more than the 
maximum schedular rating under another diagnostic code 
pertaining to limitation of motion.  VAOPGCPREC 36-97 
(December 12, 1997).

The November 1998 VA examination was not sufficient to 
evaluate the veteran's spinal disability.  Furthermore, in an 
August 1998 statement, the veteran reported that she had been 
recently treated at the Family Health Center of Woodbridge, 
Virginia, and at the Washington, DC, VA Medical Center.  In 
December 1998, the veteran submitted post-service treatment 
records from the Family Health Center of Woodbridge, 
Virginia, and the Family Health Center of Fort Belvoir.  An 
attempt should be made to obtain any additional records from 
those facilities and the Washington, DC, VA Medical Center.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities - VA, private 
and military - that have treated or 
evaluated her low back disorder since 
November 1996.  She also should be asked 
whether she has been seen for back 
problems at the Family Health Center of 
Woodbridge, Virginia, or the Family 
Health Center of Fort Belvoir, Virginia 
(apparently at Fort Belvoir's Dewitt Army 
Hospital), subsequent to the reports from 
those facilities that she already 
submitted.  Depending on her response, 
the RO should obtain any medical records 
identified that are not currently on 
file.  It appears that she has been 
treated at the Woodbridge and Fort 
Belvoir facilities as the spouse of an 
active duty serviceman, so any request 
for to them for medical records should 
include that information and her 
husband's name.  In any event, the RO 
should obtain records from the 
Washington, DC, VA Medical Center.  .

3.  The RO should inform the veteran of 
the importance of a VA examination for 
her claim of an increased rating for a 
low back disorder, and that, under 
38 C.F.R. § 3.655 (1999), her claim will 
be denied if she fails to report for a VA 
examination without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder.

4.  The veteran should then be afforded a 
comprehensive VA examination by a 
neurologist, if available, to determine 
the current manifestations and severity 
of her low back disorder.  The claims 
folder and a separate copy of this remand 
should be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies must be performed.  
The veteran's history, current 
complaints, and examination findings 
should be noted by the examiner.  

The examiner should report active and 
passive ranges of motion of the lumbar 
spine, indicating at what point, if any, 
in degrees of motion, the veteran 
experiences painful motion.  The examiner 
should also render an opinion on the 
extent, if any, of any fatigue, weakness, 
functional impairment, impaired 
coordination or pain in the lumbar spine, 
from the service-connected disability, 
due to repeated use or flare-ups, and 
should portray these factors in terms of 
any additional loss in range of motion. 

The examiner should comment on whether 
there are persistent symptoms that are 
compatible with sciatic neuropathy and 
that are manifested by characteristic 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
appropriate to site of diseased disc.  

A comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.

5.  The RO should then review the 
examination report.  If not responsive to 
the Board's instructions, it should be 
amended by the examiner so that the case 
will not have to be remanded again.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The RO should then evaluate the 
veteran's claim under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45; VAOPGCPREC 36-97 
(December 12, 1997); and DeLuca v. Brown, 
8 Vet. App. 202 (1995); as applicable.  
If the benefit on appeal remains denied, 
the veteran and her representative should 
be furnished a supplemental statement of 
the case covering such issues, to include 
any applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


